DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 4/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to because figures 1-18 and 20-25 contain illegible texts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the steps” in line 2 to “steps”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  it is suggested to change “the at least one specific resource” in line 3 to “the at least one selected specific resource”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  it is suggested to change “the at least one specific resource” in line 3 to “the at least one determined specific resource”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “CBR and” in line 2 to “CBR value”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the step” in line 1 to “step” and “the at least one antenna unit” in line 3 to “the at least one of the plurality of antenna units”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “the case” in line 1 to “a case” and “measured for the specific antenna unit” in line 3 to “acquired for the specific one of the plurality of antenna units”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “the case” in line 1 to “a case”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  change “the antenna units” in line 3 to “the plurality of antenna units”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, it is unclear what “the measurement information” are referring to since there is “measurement information…for each of a plurality of antenna units”. Claims 2-18 and 20 fails to resolve the deficiency of their respective independent claim and are thus rejected under similar rationale.
Regarding claim 2, it is unclear what “the measurement information” is referring to since there is “measurement information…for each of a plurality of antenna units” in claim 1.
Claim 3 recites the limitation "the RSRP" in 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 5, it is unclear what “the determined specific resources” are referring to since there is “the specific resources are independently determined for each of the plurality of antenna units” in claim 1.
Regarding claim 7, it is unclear what “the predetermined threshold value” is referring to since claim 3 recites “a predetermined threshold value” and claim 6 recites “the predetermined threshold value which is changed”.
Regarding claim 8, it is unclear what “the measurement information” is referring to since there is “measurement information…for each of a plurality of antenna units” in claim 1.
Claim 9 recites the limitation "the measurement CBR values" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-11 fail to resolve the deficiency of claim 9 and are thus rejected under similar rationale.
Regarding claim(s) 19, the boundaries of “the specific resources are independently determined for each of the plurality of antenna units” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a transceiver or a processor or a memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036422 by Li et al. (hereinafter Li).

Regarding claim 1, Li teaches a method for transmitting a sidelink signal by a UE in a wireless communication system supporting a sidelink, the method comprising the steps of: 
acquiring measurement information related to a state of a channel for each of a plurality of antenna units (¶ 160, Resource selection for transmission on one direction may be…based on the sensing result of resources on one or multiple other beam; ¶ 184, UE may perform sensing on multiple beams and acquire sensing result of each beam of the multiple beam. The UE may perform transmission on a resource on one beam, wherein the resource is selected based on weighted sensing results of the multiple beams; ¶ 149, measurement result may be PSSCH-RSRP. Examiner correspond an antenna unit to a beam); 
determining candidate resources excluding specific resources from a plurality of resources included in a preconfigured resource pool on the basis of the measurement information (¶ 147, Based on sensing within a sensing duration, the UE may generate a valid resource set, wherein the valid resource set is a subset of the candidate resource set. The generation of the valid resource set may be performed via excluding some candidate resources from the candidate resource set; ¶ 198, sensing may mean that the UE performs energy sensing. The UE may perform…measurement to derive metric for each candidate resource. The UE may exclude the candidate resources with larger metric to generate a valid candidate resource set. Additionally or alternatively, the UE may perform select the candidate resources with smaller metric to generate a valid candidate resource set. In one embodiment, the UE may perform (time and frequency) resource selection to select one or more than one candidate resource(s) from the valid candidate resource set and perform transmission on the selected one or more than one candidate resource(s) ;¶ 213, UE may perform energy sensing on the multiple beams. The UE may derive metric for each candidate resource from the weighted sensing results of the multiple beams. The UE may perform (time and frequency) resource selection with excluding the candidate resources with larger metric. Additionally or alternatively, the UE may perform (time and frequency) resource selection with selecting the candidate resources with smaller metric; ¶ 149, measurement result may be PSSCH-RSRP); 
and transmitting the sidelink signal from the candidate resources (¶ 147, UE selects one or some valid resources from the valid resource set to perform transmission from the UE; ¶ 243, UE performs a sidelink transmission on a resource on a first direction or beam, wherein the resource is selected based on weighted sensing results of the multiple directions or beam; ¶ 153, UE may select one or some valid resources from the valid resource set to perform transmission from the UE. The transmission from the UE may be PSSCH transmission), 
wherein the specific resources are independently determined for each of the plurality of antenna units when the measurement information is different among the plurality of antenna units (given non-patentable weight since the condition is not satisfied. See MPEP 2111.04(II) for more information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Li’s one or more other embodiments teachings. The motivation is avoiding resource collision and interference from or in other UEs (Li ¶ 145).

Regarding claim 2, Li teaches the method of claim 1, wherein the measurement information includes at least one measurement value of RSSI (Received Signal Strength Indicator) and RSRP (Reference Signal Received Power) for receiving strengths of signals measured for the plurality of resources (Li ¶ 160, the sensing result of resources on one or multiple other beam; ¶ 184, UE may perform sensing on multiple beams and acquire sensing result of each beam of the multiple beam ¶ 114, beam with the best quality (e.g. the highest BRSRP value); ¶ 149, measurement result may be RSRP; ¶ 147, Based on sensing within a sensing duration, the UE may generate a valid resource set).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Li’s one or more other embodiments teachings. The motivation is avoiding resource collision and interference from or in other UEs (Li ¶ 145).

Regarding claim 3, Li teaches the method of claim 1, wherein the specific resources are determined by resources in which the RSRP greater than a predetermined threshold value is measured, among the plurality of resources (Li ¶ 147, Based on sensing within a sensing duration, the UE may generate a valid resource set, wherein the valid resource set is a subset of the candidate resource set. The generation of the valid resource set may be performed via excluding some candidate resources from the candidate resource set; ¶ 184, UE may perform sensing on multiple beams and acquire sensing result of each beam of the multiple beam; ¶ 149, the measurement result of the scheduled transmission and/or the control signal is over a threshold, the UE may exclude the candidate resources according to the received control signaling. The measurement result may be RSRP. More specifically, the measurement result may be PSSCH-RSRP; ¶ 83, UE shall exclude any candidate…resource…from the set…if it meets all the following conditions; ¶ 85, PSSCH-RSRP measurement…is higher than Th.sub.prio.sub.TX.sub.,prio.sub.RX).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Li’s one or more other embodiments teachings. The motivation is avoiding resource collision and interference from or in other UEs (Li ¶ 145).

Regarding claim 4, Li teaches the method of claim 1, wherein when a ratio of the candidate resources to the plurality of resources is less than a preset ratio, the candidate resources additionally include at least one selected from the specific resources, and the at least one specific resource is selected based on an overlap ratio of the specific resources among the plurality of antenna units (given non-patentable weight since the condition is not satisfied. See MPEP 2111.04(II) for more information).

Regarding claim 5, Li teaches the method of claim 1, wherein when a ratio of the candidate resources to the plurality of resources is less than a preset ratio, the candidate resources additionally include at least one of the determined specific resources, and the at least one specific resource is a specific resource, which is not overlapped among the plurality of antenna units, among the determined specific resources (given non-patentable weight since the condition is not satisfied. See MPEP 2111.04(II) for more information).

Regarding claim 14, Li teaches the method of claim 1, wherein in the case that the sidelink signal is transmitted from a specific one of the plurality of antenna units, the specific resources are determined based on the measurement information measured for the specific antenna unit (given non-patentable weight since the condition is not satisfied. See MPEP 2111.04(II) for more information).

Regarding claim 15, Li teaches the method of claim 1, wherein in the case that each of a plurality of sidelink signals is transmitted from each of the plurality of antenna units, the candidate resources are independently determined by varying a time domain for each of the plurality of antenna units or determined by depending on candidate resources for a specific one of the plurality of antenna units (given non-patentable weight since the condition is not satisfied. See MPEP 2111.04(II) for more information).

Regarding claim 16, Li teaches the method of claim 15, wherein the specific antenna unit is determined based on traffic priority or traffic reliability for each of the plurality of sidelink signals (given non-patentable weight since this wherein clause further limits claim 15 and the condition is not satisfied. See MPEP 2111.04 for more information).

Regarding claim 17, Li teaches the method of claim 1, wherein each of the plurality of antenna units corresponds to any one of antenna panel, antenna port, TXRU (Transceiver Unit), antenna element and beam (Li ¶ 160 and 184).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Li’s one or more other embodiments teachings. The motivation is avoiding resource collision and interference from or in other UEs (Li ¶ 145).

Regarding claim 18, Li teaches the method of claim 1, wherein the plurality of antenna units are mutually distributed and disposed to acquire variety of transmission and reception directions through physical distribution among the antenna units (Li ¶ 56, All beams whose directions cover the whole coverage; ¶ 216, The union of the sensing regions on the multiple beams may cover all 360-degree directions. The multiple beams may comprise all beams the UE can generate; fig. 19, shows UE T having 12 beam directions that provides 360 degree directions; ¶ 109, In order to cover all possible directions for transmission and/or reception, a number of beams is required; ¶ 134, UE may perform beamforming for reception and/or transmission; ¶ 55, a beam can be formed by combining elements in a phased array of antennas…Different beams can be utilized simultaneously using multiple arrays of antennas).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Li’s one or more other embodiments teachings. The motivation is avoiding resource collision and interference from or in other UEs (Li ¶ 145).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and in view of US 20200221423 by Wang et al. (hereinafter Wang).

Regarding claim 6, Li teaches the method of claim 3.
Although Li teaches the candidate resources, the plurality of resources and the specific resources, Li does not explicitly disclose when a ratio of the candidate resources to the plurality of resources is less than a preset ratio, the specific resources are re-determined based on the predetermined threshold value which is changed.
Wang in the same or similar field of endeavor teaches when a ratio of candidate resources to a plurality of resources is less than a preset ratio, specific resources are re-determined based on a predetermined threshold value which is changed (¶ 39 and 107). By modifying Li’s teachings of the candidate resources, the plurality of resources and the specific resources with Wang’s teachings of when a ratio of candidate resources to a plurality of resources is less than a preset ratio, specific resources are re-determined based on a predetermined threshold value which is changed, the modification results in when a ratio of the candidate resources to the plurality of resources is less than a preset ratio, the specific resources are re-determined based on the predetermined threshold value which is changed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Wang’s above teachings. The motivation is realizing efficient resource allocation and improve transmission performance of a UE (Wang ¶ 6). Known work in one field of endeavor (Wang prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (realizing efficient resource allocation and improve transmission performance of a UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 7, the combination teaches the method of claim 6, wherein the predetermined threshold value is adjusted until the ratio of the candidate resources to the plurality of resources reaches a preset ratio or more (Li ¶ 147, 149 and 83;Wang ¶ 39 and 107).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s teachings of a predetermined threshold value is adjusted until a ratio of candidate resources to a plurality of resources reaches a preset ratio or more. The motivation is realizing efficient resource allocation and improve transmission performance of a UE (Wang ¶ 6). 

Regarding claim 8, Li teaches the method of claim 1.
Although Li teaches the measurement information and the channel, Li does not explicitly disclose the measurement information includes a measurement value for a CBR (Channel Busy Ratio) for the channel.
Wang in the same or similar field of endeavor teaches measurement information includes a measurement value for a CBR (Channel Busy Ratio) for a channel (¶ 50, a Channel Busy Ratio (CBR) of TUs in each resource pool; ¶ 229, measured value of the CBR; ¶ 49, a PSSCH within at least one of the N TUs). By modifying Li’s teachings of the measurement information and the channel with Wang’s teachings of measurement information includes a measurement value for a CBR (Channel Busy Ratio) for a channel, the modification results in the measurement information includes a measurement value for a CBR (Channel Busy Ratio) for the channel. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Wang’s above teachings. The motivation is realizing efficient resource allocation and improve transmission performance of a UE (Wang ¶ 6). Known work in one field of endeavor (Wang prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (realizing efficient resource allocation and improve transmission performance of a UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and in view of US 20200099437 by Harada et al. (hereinafter Harada).

Regarding claim 12, Li teaches the method of claim 1.
Although Li teaches at least one of the plurality of antenna units and the measurement information acquired for the at least one antenna unit, Li does not explicitly disclose the step of selecting information on at least one of the plurality of antenna units and the measurement information acquired for the at least one antenna unit and reporting the selected information to a higher layer.
Harada in the same or similar field of endeavor teaches a step of selecting information on at least one of a plurality of antenna units and measurement information acquired for the at least one antenna unit and reporting the selected information to a higher layer (¶ 46, user terminal transmits a measurement report (MR) that contains the identifiers of one or more beams (also referred to as “beam IDs,” “beam indices (BIs)” and so on) and/or the measurement results of these beams, by using higher layer signaling (for example, RRC signaling)). By modifying Li’s teachings of at least one of the plurality of antenna units and the measurement information acquired for the at least one antenna unit with Harada’s teachings of a step of selecting information on at least one of a plurality of antenna units and measurement information acquired for the at least one antenna unit and reporting the selected information to a higher layer, the modification results in the step of selecting information on at least one of the plurality of antenna units and the measurement information acquired for the at least one antenna unit and reporting the selected information to a higher layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Harada’s above teachings. The motivation is preventing RLBs from occurring (Harada ¶ 10). Known work in one field of endeavor (Harada prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (preventing RLBs from occurring) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art(s) of record teaches “the processor acquires measurement information related to a state of a channel for each of a plurality of antenna units on the basis of the program stored in the memory, determines candidate resources excluding specific resources from a plurality of resources included in a preconfigured resource pool on the basis of the measurement information, and transmits the sidelink signal from the candidate resources” of claim 20 (see rejection of claim 1), the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “the specific resources are independently determined for each of the plurality of antenna units when the measurement information is different among the plurality of antenna units” of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 20200187162 by Luo et al. discloses resource selection for D2D/V2X communication; and
US 20190313279 by Li et al. discloses resource selection for V2X communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476